In an action to recover damages for personal injuries, defendants Ross, Stanto and Karlan appeal from an order of the Supreme Court, Queens County (Zelman, J.), entered August 1, 1980, which denied their motion to dismiss the action for failure to serve a complaint and granted plaintiff’s cross motion to extend his time to serve a complaint. Order reversed, on the law, with $50 costs and disbursements, appellants’ motion granted, cross motion denied, and action dismissed as against appellants. Plaintiff has failed to satisfy his burden of showing that the delay in service of the complaint is excusable and that his claim is meritorious (see Barash v Micucci, 49 NY2d 594). Gulotta, J.P., Cohalan, O’Connor and Bracken, JJ., concur.